DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
During the interview with Peter Diez, the attorney of record, on 3/26/2021, the examiner and Mr. Diez discussed the claim set acted on in the previous office action is not the correct claims set. Therefore, the corrected office action is set forth as follows.
Claims 24-39 are pending.

Election/Restrictions
Applicant's election with traverse of the species, squalamine and an anti-inflammatory agent, in the reply filed on 10/6/2020 is acknowledged.  The traversal is on the ground(s) that the search for all of the species encompassed by the claims is not undue.  This is not found persuasive because there are a vast arrays of combinations of first and secondary agents. Searching for all these structural dissimilar actives would impose undue burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25, 28-31, 33, and 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 35 contains numerous trademark/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since these trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe various agents with different pharmacological classes and, accordingly, the identification/description is indefinite. The examiner notes that only some of the code names are apparently describing pharmacological agents but sometimes these codenames appears to be abbreviations for describing other entities (e.g., RANTES, IMPDH).  It is not clear if these codenames are directed to individual agents or not.  Each of the individual compounds must be presented as chemical name or chemical structure. 
The examiner notes that parenthesis were used in the instant claims.  Sometimes it is used to describe the trademark name of the agent – e.g., claim 27 (a), claim 35 (a); sometimes it is used to describe the generic name of the agent – e.g., claim 27 (b) and claim 35 (b).  It is not clear what the metes and bounds of the claims are since it is not clear what is encompassed by the claims. Furthermore, in claim 27 (e) and 35 (e), there are two right brackets but only one left bracket. The use of parenthesis in the instant case renders the claims indefinite because it is not clear as to 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 26, 27, 32, 34, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 96/08270 (‘270) in view of US 4,477,468 (‘468). References are of record in the previous office action.
‘270 teaches a method of inhibiting viral sexual transmitted disease caused by herpes and HIV by topically administering squalamine (see claim 18). The examiner notes that topical formulation including the active (i.e., squalamine) comprising suitable carriers (see page 6, second paragraph). ‘270 also teaches the use of anti-inflammatory agent along with squalamine (see page 6, third paragraph). The preferred vehicles for administration allow the direct application of the active (see page 6, last paragraph bridging page 7, second paragraph).  ‘270 also teaches effective quantities of the magainin antimicrobials and squalamine compounds can also be administered orally, for example, with an inert diluent or with an edible carrier. They can be enclosed in gelatin capsules or compressed into tablets. For purposes of oral therapeutic administration, they can be incorporated with an excipient and used in the form of tablets, troches, capsules, elixirs, suspensions, syrups, wafers, chewing gums, and the like. (see page 7, third paragraph).
‘270 does not expressly teach the specific anti-inflammatory agents as claimed. 

It would have been obvious to one of ordinary skill in the art to incorporate both flurbiprofen and squalamine together, in the herein claimed dosage, in a single composition for treating herpes infection.
One of ordinary skill in the art would have been motivated to incorporate both flurbiprofen and squalamine together, in the herein claimed dosage, in a single composition for treating herpes infection. Combinign two or more agents, which are known to be useful to treat herpes infection individually, into a single composition useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/SAN MING R HUI/Primary Examiner, Art Unit 1627